         Case 1:19-mc-00145-TSC Document 212 Filed 08/25/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
In the Matter of the                                   )
Federal Bureau of Prisons’ Execution                   )
Protocol Cases,                                        )
                                                       )
LEAD CASE: Roane et al. v. Barr                        )       Case No. 19-mc-145 (TSC)
                                                       )
                                                       )
THIS DOCUMENT RELATES TO:                              )
                                                       )
Roane, et al. v. Barr, et al., 05-2337                 )
                                                       )

   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
          SURREPLY IN OPPOSITION TO DEFENDANTS’ MOTION
                TO VACATE PRELIMINARY INJUNCTIONS

       The United States respectfully opposes Plaintiffs’ motion for leave (ECF No. 211) to file

a surreply in opposition to the government’s motion to vacate the previously entered preliminary

injunctions. Plaintiffs argue that they need to respond to an argument first raised by the

government in its reply—specifically that the “extraordinary circumstances” standard for

vacating a judgment applies only to final judgments. (ECF No. 211 at 2.) In fact, the

government’s argument merely responded to the “extraordinary circumstances” argument raised

by Plaintiffs in their opposition (ECF No. 197 at 6-10). The government’s responsive argument

does not, therefore, constitute a new argument that would justify leave to file a surreply. For the

same reason, Plaintiffs are not entitled to a surreply to reiterate their argument that the

government failed to file its motion to vacate soon enough. The government did not advance a

new argument on this point in its reply brief but instead simply contested Plaintiffs’ argument.

Accordingly, this Court should deny Plaintiffs’ motion for leave, and resolve the government’s

motion to vacate by September 4, 2020.
        Case 1:19-mc-00145-TSC Document 212 Filed 08/25/20 Page 2 of 5




Dated: August 25, 2020                     Respectfully submitted,
 MICHAEL R. SHERWIN                        DAVID M. MORRELL
 Acting United States Attorney             Deputy Assistant Attorney General
 DANIEL F. VAN HORN                        PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office       Special Counsel

 /s/ Alan Burch                            JEAN LIN (NY Bar 4074530)
 ALAN BURCH, D.C. Bar #470655              Special Litigation Counsel
 Assistant United States Attorney          JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                    CRISTEN C. HANDLEY (MO Bar 69114)
 for the District of Columbia              Trial Attorneys
 Washington, D.C. 20530                    Civil Division
 202-252-2550                              Federal Programs Branch
 alan.burch@usdoj.gov                      Civil Division, Department of Justice
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jean.lin@usdoj.gov
                                           Jonathan.kossak@usdoj.gov
                                           Cristen.handley@usdoj.gov


                                           Attorneys for Defendants




                                       2
        Case 1:19-mc-00145-TSC Document 212 Filed 08/25/20 Page 3 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

Order of August 20, 2019, below is a list of all plaintiffs’ counsel of record, where counsel noted

with (*) are apparently no longer with the identified firms.

 Joshua Christopher Toll                             Paul F. Enzinna
 King & Spalding LLP                                 Ellerman Enzinna PLLC
 (202) 737-8616                                      (202) 753-5553
 Email: jtoll@kslaw.com                              Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                             Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC                Troutman Sanders LLP
 (202) 659-6605                                      (202) 274-2864
 Email: czdebski@eckertseamans.com                   Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                             Donald P. Salzman
 Federal Defender Program, Inc.                      Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                      (202) 371-7983
 Email: gerald_king@fd.org                           Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                             Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP            Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                      (202) 371-7112
 Email: Charles.Walker@skadden.com                   Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                      Craig Anthony Harbaugh
 Office Of The Public Defender                       Federal Public Defender, Central District Of
 Capital Habeas Unit                                 California
 (213) 894-1887                                      (213) 894-7865
 Email: celeste_bacchi@fd.org                        Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                     Alexander Louis Kursman
 Federal Public Defender, Central District Of Office Of The Federal Community Defender,
 California                                   EDPA
 (213) 894-5374                               (215) 928-0520
 Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

 Billy H. Nolas                            Kathryn B. Codd
 Federal Community Defender Office For The Vinson & Elkins, L.L.P.
 EDPA                                      (202) 639-6536
 (215) 928-0520                            Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

                                                 3
      Case 1:19-mc-00145-TSC Document 212 Filed 08/25/20 Page 4 of 5




*Jeanne Vosberg Sourgens                      Robert E. Waters
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6633                                (202) 737-0500
                                              Email: rwaters@velaw.com

William E. Lawler, III                        Yousri H. Omar
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6676                                (202) 639-6500
Email: wlawler@velaw.com                      Email: yomar@velaw.com

Evan D. Miller                                Andres C. Salinas
Vinson & Elkins, L.L.P.                       Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                                (202) 663-6289
Email: EMiller@velaw.com                      Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                            *William E. Hoffman, Jr.
(502) 320-1837                                King & Spalding LLP
Email: mod@dcr.net                            (404) 572-3383

Abigail Bortnick                              Mark Joseph Hulkower
King & Spalding LLP                           Steptoe & Johnson LLP
(202) 626-5502                                (202) 429-6221
Email: abortnick@kslaw.com                    Email: mhulkower@steptoe.com

Matthew John Herrington                       Robert A. Ayers
Steptoe & Johnson LLP                         Steptoe & Johnson LLP
(202) 429-8164                                (202) 429-6401
Email: mherrington@steptoe.com                Email: rayers@steptoe.com

Amy J. Lentz                                  Robert L. McGlasson
Steptoe & Johnson LLP                         Mcglasson & Associates, PC
(202) 429-1320                                (404) 314-7664
Email: Alentz@steptoe.com                     Email: rlmcglasson@comcast.net

Gary E. Proctor                               Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC           Public Interset Litigation Clinic
(410) 444-1500                                (816) 363-2795
Email: garyeproctor@gmail.com                 Email: dplc@dplclinic.com


Scott Wilson Braden                          Shawn Nolan
Federal Public Defender, Eastern District Of Federal Community Defender Office, EDPA
Arkansas                                     (215) 928-0528
(501)-324-6144                               Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org

                                          4
      Case 1:19-mc-00145-TSC Document 212 Filed 08/25/20 Page 5 of 5




Amy Gershenfeld Donnella                       Joseph William Luby
Federal Community Defender Office, EDPA        Federal Public Defender, EDPA
(215) 928-0520                                 (215) 928-0520
Email: amy_donnella@fd.org                     Email: joseph_luby@fd.org

David Victorson                                Pieter Van Tol
(202) 637-2061                                 Hogan Lovells US LLP
Hogan Lovells US LLP                           (212) 918-3000
Email: David.Victorson@hoganlovells.com        Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                   Jonathan Jeffress
Hogan Lovells US LLP                           Kaiser Dillon, PLLC
(212) 918-3000                                 (202) 640-2850
Email: john.beck@hoganlovells.com              Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                              Andrew Moshos
Kaiser Dillon, PLLC                            Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                 (302) 351-9197
Email: Aschmidt@kaiserdillon.com               Email: Amoshos@mnat.com

Jennifer Ying                                  *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP             Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                 (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                             Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP        Office of the Public Federal Defender, District of
(212) 937-7294                                 Arizona
Email: Alan.Schoenfeld@wilmerhale.com          (602)382-2718
                                               Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                          Dale A. Baich
(202) 624-2500                                 Office Of The Federal Public Defender
Email: KClune@crowell.com                      (602) 382-2816
                                               Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney




                                           5
